 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

EXHIBIT 10.4
WILLOW FINANCIAL BANCORP, INC.


AMENDED AND RESTATED 2005 RECOGNITION
AND RETENTION PLAN AND TRUST AGREEMENT




ARTICLE I
ESTABLISHMENT OF THE PLAN AND TRUST


1.01           Willow Financial Bancorp, Inc. (formerly known as “Willow Grove
Bancorp, Inc.”) (the “Corporation”) hereby amends and restates its 2005
Recognition and Retention Plan (the “Plan”) and Trust (the “Trust”) upon the
terms and conditions hereinafter stated in this amended and restated 2005
Recognition and Retention Plan and Trust Agreement (the “Agreement”), with the
amendment and restatement effective as of October 28, 2008.


1.02           The Trustee hereby accepts this Trust and agrees to hold the
Trust assets existing on the date of this Agreement and all additions and
accretions thereto upon the terms and conditions hereinafter stated.


ARTICLE II
PURPOSE OF THE PLAN


The purpose of the Plan is to (i) retain personnel of experience and ability in
key positions by providing Employees and Non-Employee Directors with a
proprietary interest in the Corporation and its Subsidiary Companies as
compensation for their contributions to the Corporation and the Subsidiary
Companies and as an incentive to make such contributions in the future, and (ii)
replace certain cash based benefit plans previously provided by the Corporation
to Officers and Non-Employee Directors.  Each Recipient of a Plan Share Award
hereunder is advised to consult with his or her personal tax advisor with
respect to the tax consequences under federal, state, local and other tax laws
of the receipt of a Plan Share Award hereunder.


ARTICLE III
DEFINITIONS


The following words and phrases when used in this Agreement with an initial
capital letter, unless the context clearly indicates otherwise, shall have the
meanings set forth below.  Wherever appropriate, the masculine pronouns shall
include the feminine pronouns and the singular shall include the plural.


3.01           “Advisory Director” means a person appointed to serve as an
advisory or emeritus director by the Board of either the Corporation or the Bank
or the successors thereto.

--------------------------------------------------------------------------------


3.02           “Bank” means Willow Financial Bank (formerly known as “Willow
Grove Bank”), the wholly owned subsidiary of the Corporation.


3.03           “Beneficiary” means the person or persons designated by a
Recipient to receive any benefits payable under the Plan in the event of such
Recipient’s death.  Such person or persons shall be designated in writing on
forms provided for this purpose by the Committee and may be changed from time to
time by similar written notice to the Committee.  In the absence of a written
designation, the Beneficiary shall be the Recipient’s surviving spouse, if any,
or if none, his or her estate.


3.04           “Board” means the Board of Directors of the Corporation.


3.05           "Change in Control" shall mean a change in the ownership of the
Corporation, a change in the effective control of the Corporation or a change in
the ownership of a substantial portion of the assets of the Corporation, in each
case as provided under Section 409A of the Code and the regulations thereunder.


3.06           “Code” means the Internal Revenue Code of 1986, as amended.


3.07           “Committee” means the committee appointed by the Board pursuant
to Article IV hereof.


3.08           “Common Stock” means shares of the common stock, $0.01 par value
per share, of the Corporation.


3.09           “Director” means a member of the Board of Directors of the
Corporation or a Subsidiary Company or any successors thereto, including
Non-Employee Directors as well as Officers and Employees serving as Directors.


3.10           “Director Emeritus” and “Advisory Director” mean a person
appointed to serve in such capacity by the Board of either the Corporation or
the Bank or the successors thereto.


3.11           “Disability” means the Recipient (i) is unable to engage in any
substantial gainful activity by reason of any medically determinable physical or
mental impairment which can be expected to result in death or can be expected to
last for a continuous period of not less than 12 months, or (ii) is, by reason
of any medically determinable physical or mental impairment which can be
expected to result in death or can be expected to last for a continuous period
of not less than 12 months, receiving income replacement benefits for a period
of not less than three months under an accident and health plan covering
employees of the Corporation or the Bank (or would have received such benefits
for at least three months if he had been eligible to participate in such plan).


3.12           “Effective Date” means the day upon which the Board originally
adopted this Plan, which was September 27, 2005.
2

--------------------------------------------------------------------------------


3.13           “Employee” means any person who is employed by the Corporation or
a Subsidiary Company or is an Officer of the Corporation or a Subsidiary
Company, but not including directors who are not also Officers of or otherwise
employed by the Corporation or a Subsidiary Company.


3.14           “Employer Group” means the Corporation and any Subsidiary Company
which, with the consent of the Board, agrees to participate in the Plan.


3.15           “Exchange Act” means the Securities Exchange Act of 1934, as
amended.


3.16           “Non-Employee Director” means a member of the Board (including
advisory boards, if any) of the Corporation or any Subsidiary Company or any
successor thereto, including an Advisory Director of the Board of the
Corporation and/or any Subsidiary Company or a former Officer or Employee of the
Corporation and/or any Subsidiary Company serving as a Director, Advisory
Director or Director Emeritus who is not an Officer or Employee of the
Corporation or any Subsidiary Company.


3.17           “Officer” means an Employee whose position in the Corporation or
a Subsidiary Company is that of a corporate officer, as determined by the Board.


3.18           “Plan Shares” or “Shares” means shares of Common Stock which may
be distributed to a Recipient pursuant to the Plan.


3.19           “Plan Share Award” or “Award” means a right granted under this
Plan to receive a distribution of Plan Shares upon completion of the service
requirements described in Article VII hereof.


3.20           “Recipient” means an Employee or Non-Employee Director or former
Employee or Non-Employee Director who receives a Plan Share Award under the
Plan.


3.21           “Retirement” means:


(a)           A voluntary termination of employment after the later of (i) the
one-year anniversary of the date a Plan Share Award is granted or (ii) reaching
65 years of age; provided, however, that the provisions of this subsection (a)
will not apply as long as a Recipient continues to serve as a Non-Employee
Director.


(b)           With respect to Non-Employee Directors, retirement means
retirement from service on the Board of Directors of the Corporation or a
Subsidiary Company or any successors thereto (including service as an Advisory
Director to the Corporation or any Subsidiary Company) after the later of (i)
the one-year anniversary of the date a Plan Share Award is granted or (ii)
reaching 62 years of age.


3.21           “Subsidiary Companies” means those subsidiaries of the
Corporation, including the Bank, which meet the definition of “subsidiary
corporations” set forth in Section 424(f) of the Code, at the time of the
granting of the Plan Share Award in question.
3

--------------------------------------------------------------------------------


3.22           “Trustee” means such firm, entity or persons approved by the
Board to hold legal title to the Plan and the Plan assets for the purposes set
forth herein.


ARTICLE IV
ADMINISTRATION OF THE PLAN


4.01           Duties of the Committee.  The Plan shall be administered and
interpreted by the Committee, which shall consist of the Compensation Committee
of the Board or, if there is no Compensation Committee, two or more members of
the Board, each of whom shall be a Non-Employee Director, as defined in Rule
16b-3(b)(3)(i) of the Exchange Act.  Each member of the Committee shall be an
“independent director” as such term is defined in Rule 4200(a)(15) of the
Marketplace Rules of the Nasdaq Stock Market.  The Committee shall have all of
the powers allocated to it in this and other Sections of the Plan.  The
interpretation and construction by the Committee of any provisions of the Plan
or of any Plan Share Award granted hereunder shall be final and binding in the
absence of action by the Board.  The Committee shall act by vote or written
consent of a majority of its members.  Subject to the express provisions and
limitations of the Plan, the Committee may adopt such rules, regulations and
procedures as it deems appropriate for the conduct of its affairs.  The
Committee shall report its actions and decisions with respect to the Plan to the
Board at appropriate times, but in no event less than once per calendar year.


4.02           Role of the Board.  The members of the Committee and the Trustee
shall be appointed or approved by, and will serve at the pleasure of, the
Board.  The Board may in its discretion from time to time remove members from,
or add members to, the Committee, and may remove or replace the Trustee,
provided that any directors who are selected as members of the Committee shall
be Non-Employee Directors.


4.03           Revocation for Misconduct.  Notwithstanding anything to the
contrary herein, the Board or the Committee may by resolution immediately
revoke, rescind and terminate any Plan Share Award, or portion thereof, to the
extent not yet vested, previously granted or awarded under this Plan to an
Employee who is discharged from the employ of the Corporation or a Subsidiary
Company for cause, which, for purposes hereof, shall mean termination because of
the Employee’s personal dishonesty, incompetence, willful misconduct, breach of
fiduciary duty involving personal profit, intentional failure to perform stated
duties, willful violation of any law, rule, or regulation (other than traffic
violations or similar offenses) or final cease-and-desist order.  Unvested Plan
Share Awards to a Non-Employee Director who is removed for cause pursuant to the
Corporation’s Articles of Incorporation or Bylaws or the Bank’s Articles of
Incorporation or Bylaws or the constituent documents of such other Subsidiary
Company on whose board he or she serves shall terminate as of the effective date
of such removal.
4

--------------------------------------------------------------------------------


4.04           Limitation on Liability.  No member of the Board or the Committee
shall be liable for any determination made in good faith with respect to the
Plan or any Plan Shares or Plan Share Awards granted under it.  If a member of
the Board or the Committee is a party or is threatened to be made a party to any
threatened, pending or completed action, suit or proceeding, whether civil,
criminal, administrative or investigative, by reason of anything done or not
done by him in such capacity under or with respect to the Plan, the Corporation
shall, subject to the requirements of applicable laws and regulations, indemnify
such member against all liabilities and expenses (including attorneys’ fees),
judgments, fines and amounts paid in settlement actually and reasonably incurred
by him in connection with such action, suit or proceeding if he or she acted in
good faith and in a manner he reasonably believed to be in the best interests
of  the Corporation and any Subsidiary Companies and, with respect to any
criminal action or proceeding, had no reasonable cause to believe his or her
conduct was unlawful.


4.05           Compliance with Laws and Regulations.  All Awards granted
hereunder shall be subject to all applicable federal and state laws, rules and
regulations and to such approvals by any government or regulatory agency or
shareholders as may be required.   The Corporation shall not be required to
issue or deliver any certificates for shares of Common Stock prior to the
completion of any registration or qualification of or obtaining of consents or
approvals with respect to such shares under any federal or state law or any rule
or regulation of any government body, which the Corporation shall, in its sole
discretion, determine to be necessary or advisable.


4.06           Restrictions on Transfer.  The Corporation may place a legend
upon any certificate representing shares issued pursuant to a Plan Share Award
noting that such shares may be restricted by applicable laws and regulations.




ARTICLE V
CONTRIBUTIONS


5.01           Amount and Timing of Contributions.  The Board shall determine
the amount (or the method of computing the amount) and timing of any
contributions by the Corporation and any Subsidiary Companies to the Trust
established under this Plan.  Such amounts may be paid in cash or in shares of
Common Stock and shall be paid to the Trust at the designated time of
contribution.  No contributions by Employees or Non-Employee Directors shall be
permitted.


5.02           Investment of Trust Assets; Number of Plan Shares.  Subject to
Section 8.02 hereof, the Trustee shall invest all of the Trust’s assets
primarily in Common Stock.  The aggregate number of Plan Shares available for
distribution pursuant to this Plan shall be 350,000 shares of Common Stock,
subject to adjustment as provided in Section 10.01 hereof, which shares shall be
purchased (from the Corporation and/or, if permitted by applicable regulations,
from shareholders thereof) by the Trust with funds contributed by the
Corporation.  During the time this Plan remains in effect, Plan Share Awards to
Non-Employee Directors in the aggregate shall not exceed 30% of the number of
shares initially available under this Plan (subject to adjustment in the event
of, and consistent with, any adjustments pursuant to Section 10.01 hereof).
5

--------------------------------------------------------------------------------


ARTICLE VI
ELIGIBILITY; ALLOCATIONS


6.01           Awards.  Plan Share Awards may be made to such Employees and
Non-Employee Directors as may be selected by the Board or the Committee.  In
selecting those Employees to whom Plan Share Awards may be granted and the
number of Shares covered by such Awards, the Board or the Committee shall
consider the duties, responsibilities and performance of each respective
Employee and Non-Employee Director, his or her present and potential
contributions to the growth and success of the Corporation, his or her salary or
other compensation and such other factors as deemed relevant to accomplishing
the purposes of the Plan.  The Board or the Committee may but shall not be
required to request the written recommendation of the Chief Executive Officer of
the Corporation other than with respect to Plan Share Awards to be granted to
him or her.


6.02           Form of Allocation.  As promptly as practicable after a
determination pursuant to Section 6.01 that a Plan Share Award is to be issued,
the Board or the Committee shall notify the Recipient in writing of the grant of
the Award, the number of Plan Shares covered by the Award, and the terms upon
which the Plan Shares subject to the Award shall be distributed to the Recipient
(except that Plan Shares covered by the Award shall not be issued or transferred
to a Recipient earlier than the date upon which Plan Shares are earned and
vested).  The Board or the Committee shall maintain records as to all grants of
Plan Share Awards under the Plan.


6.03           Allocations Not Required to any Specific Employee or Non-Employee
Director.  No Employee or Non-Employee Director shall have any right or
entitlement to receive a Plan Share Award hereunder, with such Awards being at
the total discretion of the Board or the Committee.


ARTICLE VII
EARNING AND DISTRIBUTION OF PLAN SHARES; VOTING RIGHTS


7.01           Earning Plan Shares; Forfeitures.


(a)           General Rules.  Subject to the terms hereof, Plan Share Awards
shall become vested and earned by a Recipient at a rate no more rapid than
one-third (33⅓%) of the aggregate number of Shares covered by the Award as of
each annual anniversary of the date of grant of the Award, with the actual
vesting rate to be determined by the Committee.  If the employment of an
Employee or service as a Non-Employee Director (including for purposes hereof
service as an Advisory Director) is terminated before the Plan Share Award has
been completely earned for any reason (except as specifically provided in
subsection (b) below), the Recipient shall forfeit the right to any Shares
subject to the Award which have not theretofore been earned.  In the event of a
forfeiture of the right to any Shares subject to an Award, such forfeited Shares
shall become available for allocation pursuant to Section 6.01 hereof as if no
Award had been previously granted with respect to such Shares.  No fractional
shares shall be distributed pursuant to this Plan.
6

--------------------------------------------------------------------------------


(b)           Exception for Terminations Due to Retirement, Death, Disability or
Change in Control.  Notwithstanding the general rule contained in Section
7.01(a), all Plan Shares subject to a Plan Share Award held by a Recipient whose
employment with the Corporation or any Subsidiary Company or service as a
Non-Employee Director (including for purposes hereof service as an Advisory
Director or Director Emeritus) terminates due to Retirement, death or Disability
shall be deemed earned as of the Recipient’s last day of employment with or
service to the Corporation or any Subsidiary Company (provided, however, no such
accelerated vesting shall occur if a Recipient remains employed by or continues
to serve as a Director (including for purposes hereof service as an Advisory
Director or Director Emeritus) of at least one member of the Employer Group) and
shall be distributed as soon as practicable thereafter.  Furthermore,
notwithstanding the general rule contained in Section 7.01(a), all Plan Shares
subject to a Plan Share Award held by a Recipient shall be deemed earned as of
the effective date of a Change in Control.


7.02           Distribution of Dividends.  Any cash dividends, stock dividends
or returns of capital declared in respect of each unvested Plan Share Award will
be held by the Trust for the benefit of the Recipient on whose behalf such Plan
Share Award is then held by the Trust, and such dividends or returns of capital,
including any interest thereon, will be paid out proportionately by the Trust to
the Recipient thereof as the Plan Share Award becomes earned.


7.03           Distribution of Plan Shares.


(a)           Timing of Distributions:  General Rule.  Except as set forth below
and subject to the provisions of Section 7.05 hereof, Plan Shares shall be
distributed to the Recipient or his or her Beneficiary, as the case may be, as
soon as practicable after they have been earned.  Notwithstanding anything in
the Plan to the contrary, in the case of a “key employee” of the Corporation,
any such distributions made on account of separation from service (including
Retirement but excluding death, disability and Change in Control) may not be
made earlier than six months after the date of the separation (or, if earlier,
upon the death of the Employee).  For this purpose, a “key employee” is a key
employee as defined in Section 416(i) of the Code.


(b)           Form of Distributions.  All Plan Shares, together with any Shares
representing stock dividends, shall be distributed in the form of Common
Stock.  One share of Common Stock shall be given for each Plan Share earned and
distributable.  Payments representing cash dividends shall be made in cash or by
check.


(c)           Withholding.  The Trustee may withhold from any cash payment or
Common Stock distribution made under this Plan sufficient amounts to cover any
applicable withholding and employment taxes, and if the amount of a cash payment
is insufficient, the Trustee may require the Recipient or Beneficiary to pay to
the Trustee the amount required to be withheld as a condition of delivering the
Plan Shares.  The Trustee shall pay over to the Corporation or any Subsidiary
Company which employs or employed such Recipient any such amount withheld from
or paid by the Recipient or Beneficiary.
7

--------------------------------------------------------------------------------


(d)           Restrictions on Selling of Plan Shares.  Plan Share Awards may not
be sold, assigned, pledged or otherwise disposed of prior to the time that they
are earned and distributed pursuant to the terms of this Plan.  Upon
distribution, the Board or the Committee may require the Recipient or his or her
Beneficiary, as the case may be, to agree not to sell or otherwise dispose of
his distributed Plan Shares except in accordance with all then applicable
federal and state securities laws, and the Board or the Committee may cause a
legend to be placed on the stock certificate(s) representing the distributed
Plan Shares in order to restrict the transfer of the distributed Plan Shares for
such period of time or under such circumstances as the Board or the Committee,
upon the advice of counsel, may deem appropriate.


7.04           Voting of Plan Shares.  All shares of Common Stock held by the
Trust shall be voted by the Trustee in its discretion.


7.05           Nontransferable.  Plan Share Awards and rights to Plan Shares
shall not be transferable by a Recipient, and during the lifetime of the
Recipient, Plan Shares may only be earned by and paid to a Recipient who was
notified in writing of an Award by the Committee pursuant to Section 6.02.  No
Recipient or Beneficiary shall have any right in or claim to any assets of the
Plan or Trust, nor shall the Corporation or any Subsidiary Company be subject to
any claim for benefits hereunder.


ARTICLE VIII
TRUST


8.01           Trust.  The Trustee shall receive, hold, administer, invest and
make distributions and disbursements from the Trust in accordance with the
provisions of the Plan and Trust and the applicable directions, rules,
regulations, procedures and policies established by the Committee pursuant to
the Plan.


8.02           Management of Trust.  It is the intent of this Plan and Trust
that the Trustee shall have complete authority and discretion with respect to
the arrangement, control and investment of the Trust, and that the Trustee shall
invest all assets of the Trust in Common Stock to the fullest extent
practicable, except to the extent that the Trustee determines that the holding
of monies in cash or cash equivalents is appropriate to meet the obligations of
the Trust.  In performing its duties, the Trustee shall have the power to do all
things and execute such instruments as may be deemed necessary or proper,
including the following powers:


(a)           To invest up to one hundred percent (100%) of all Trust assets in
Common Stock without regard to any law now or hereafter in force limiting
investments for trustees or other fiduciaries.  The investment authorized herein
may constitute the only investment of the Trust, and in making such investment,
the Trustee is authorized to purchase Common Stock from the Corporation or from
any other source, and such Common Stock so purchased may be outstanding, newly
issued, or treasury shares.
8

--------------------------------------------------------------------------------


(b)           To invest any Trust assets not otherwise invested in accordance
with (a) above, in such deposit accounts, and certificates of deposit,
obligations of the United States Government or its agencies or such other
investments as shall be considered the equivalent of cash.


(c)           To cause stocks, bonds or other securities to be registered in the
name of a nominee, without the addition of words indicating that such security
is an asset of the Trust (but accurate records shall be maintained showing that
such security is an asset of the Trust).


(d)           To hold cash without interest in such amounts as may in the
opinion of the Trustee be reasonable for the proper operation of the Plan and
Trust.


(e)           To employ brokers, agents, custodians, consultants and
accountants.


(f)           To hire counsel to render advice with respect to its rights,
duties and obligations hereunder, and such other legal services or
representation as it may deem desirable.


(g)           To hold funds and securities representing the amounts to be
distributed to a Recipient or his Beneficiary as a consequence of a dispute as
to the disposition thereof, whether in a segregated account or held in common
with other assets of the Trust.


Notwithstanding anything herein contained to the contrary, the Trustee shall not
be required to make any inventory, appraisal or settlement or report to any
court, or to secure any order of court for the exercise of any power herein
contained, or give bond.


8.03           Records and Accounts.  The Trustee shall maintain accurate and
detailed records and accounts of all transactions of the Trust, which shall be
available at all reasonable times for inspection by any legally entitled person
or entity to the extent required by applicable law, or any other person
determined by the Board or the Committee.


8.04           Expenses.  All costs and expenses incurred in the operation and
administration of this Plan shall be borne by the Corporation or, in the
discretion of the Corporation, the Trust.


8.05           Indemnification.  Subject to the requirements of applicable laws
and regulations, the Corporation shall indemnify, defend and hold the Trustee
harmless against all claims, expenses and liabilities arising out of or related
to the exercise of the Trustee’s powers and the discharge of its duties
hereunder, unless the same shall be due to its gross negligence or willful
misconduct.
9

--------------------------------------------------------------------------------


ARTICLE IX
DEFERRED PAYMENTS




9.01           Deferral of Plan Shares.  Notwithstanding any other provision of
this Plan, any Recipient may elect, with the approval of the Committee and
consistent with any rules, regulations and deferred compensation plans
established by the Board, to defer beyond the scheduled vesting date the receipt
of Plan Shares granted hereunder in accordance with the Corporation’s Deferred
Compensation Plan.


9.02           Timing of Election.  The election to defer the delivery of any
Plan Shares must be made no later than the last day of the calendar year
preceding the calendar year in which the Recipient would otherwise have an
unrestricted right to receive such Shares (or by such earlier date as may be
required by Section 409A of the Code).  Deferrals of eligible Plan Shares shall
only be allowed for Plan Share Awards for which all applicable restrictions
lapse while the Recipient is in active service with the Corporation or one of
the Subsidiary Companies.  Any election to defer the proceeds from an eligible
Plan Share Award shall be irrevocable as long as the Recipient remains an
Employee or a Non-Employee Director.  In the event receipt of any Plan Shares
are deferred pursuant hereto, any distribution from the deferred compensation
plans or arrangements established hereby with respect to such deferred Plan
Shares shall be only in shares of Common Stock.


9.03           Section 83(b) Election.  No election under Section 83(b) of the
Code may be made with respect to the grant of any Plan Share Award under this
Plan.


ARTICLE X
MISCELLANEOUS


10.01         Adjustments for Capital Changes.  The aggregate number of Plan
Shares available for distribution pursuant to the Plan Share Awards and the
number of Shares to which any unvested Plan Share Award relates shall be
proportionately adjusted for any increase or decrease in the total number of
outstanding shares of Common Stock issued subsequent to the Effective Date of
the Plan resulting from any split, subdivision or consolidation of shares or
other capital adjustment, the payment of a stock dividend or other increase or
decrease in such shares effected without receipt or payment of consideration by
the Corporation.  If, upon a merger, consolidation, reorganization, liquidation,
recapitalization or the like of the Corporation or of another corporation, the
shares of the Corporation’s Common Stock shall be exchanged for other securities
of the Corporation or of another corporation, each Recipient of a Plan Share
Award shall be entitled, subject to the conditions herein stated, to receive
such number of shares of Common Stock or amount of other securities of the
Corporation or such other corporation as were exchangeable for the number of
shares of Common Stock of the Corporation which such Recipients would have been
entitled to receive except for such action.
10

--------------------------------------------------------------------------------


10.02      Amendment and Termination of Plan.  The Board may, by resolution, at
any time amend or terminate the Plan, subject to any required shareholder
approval or any shareholder approval which the Board may deem to be advisable
for any reason, such as for the purpose of obtaining or retaining any statutory
or regulatory benefits under tax, securities or other laws or satisfying any
applicable stock exchange listing requirements.  The Board may not, without the
consent of the Recipient, alter or impair his or her Plan Share Award except as
specifically authorized herein.  Notwithstanding any other provision of the Plan
to the contrary, in the event that the Board determines, after a review of
Section 409A of the Code and all applicable Internal Revenue Service guidance,
that the Plan or any provision thereof or any Plan Share Award is subject to
Section 409A of the Code, the Board may further amend the Plan or the Plan Share
Award to make any changes required for it to comply with Section 409A of the
Code, in each case without the consent of any Recipient.


10.03      Employment or Service Rights.  Neither the Plan nor any grant of a
Plan Share Award or Plan Shares hereunder nor any action taken by the Trustee,
the Committee or the Board in connection with the Plan shall create any right on
the part of any Employee or Non-Employee Director to continue in such capacity.


10.04      Voting and Dividend Rights.  No Recipient shall have any voting or
dividend rights or other rights of a shareholder in respect of any Plan Shares
covered by a Plan Share Award, except as expressly provided in Section 7.02
above, prior to the time said Plan Shares are actually earned and distributed to
him.


10.05       Governing Law.  To the extent not governed by federal law, the Plan
and Trust shall be governed by the laws of the Commonwealth of Pennsylvania.


10.06       Effective Date.  This Plan as originally adopted was effective as of
the Effective Date.  The amendment and restatement of this Plan shall be
effective as of the date set forth in Section 1.01 above.


10.07        Term of Plan.  This Plan shall remain in effect until the earlier
of (i) ten (10) years from the Effective Date, (ii) termination by the Board, or
(iii) the distribution to Recipients and Beneficiaries of all the assets of the
Trust.


10.08        Tax Status of Trust.  It is intended that the trust established
hereby be treated as a Grantor Trust of the Corporation under the provisions of
Section 671 et seq. of the Code, as the same may be amended from time to time.
11

--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the Corporation has caused this Agreement to be executed by
its duly authorized officers and the Trustees of the Trust established pursuant
hereto have duly and validly executed this Agreement, all on this 28th day of
October, 2008.
 
 
 

WILLOW FINANCIAL BANCORP, INC.            
TRUSTEES:
       
By:
/s/ Donna M. Coughey
 
/s/ Donna M. Coughey
 
Donna M. Coughey
Donna M. Coughey
 
President and Chief Executive Officer
      /s/ Ammon J. Baus    
Ammon J. Baus
         
/s/ Neelesh Kalani
   
Neelesh Kalani
     

12